                 IN THE SUPER1OR COURT FOR THE STATE OF ALASKA

                       FOURTH JUDICIAL DISTRICT AT FAIRBANKS
                                                            E-FILED in the TRIAL COURTS
     BARBARA GASTON,                                         State of Alaska Fourth District


                            Plaintiff,
                                                                   DEC O4 2019
                                                            Clerk of the Trial Courts
      vs.

     STATE OF ALASKA,

                            Defendant.                  Case No. 4FA-19-0241 1 Civil


                        FIRST AMENDED CLASS ACTION COMPLAINT

            Plaintiff for her First Amended Complaint alleges as follows:

                               PARTIES AND JURISDICTION

            I.     Plaintiff individuaJly, and on behalf of the classes of persons identified

    herein, brings this action for damages against the State or Alaska for harms and losses

    resulting from releases of toxic chemicals. This Court has subject jurisdiction over this

    matter pursuant to AS 22.10.020.

            2.     Plaintiff Barbara Gaston, at all times relevant, was and is a resident of the

    Fourth Judicial District in the State of Alaska and the owner of two adjoining lots

    described as follows:

            North half of Government Lot Eighteen ( 18), Section Twenty-three (23),
            Township One South, Range Two West (TlS, R2W), Fairbanks Meridian,
            according to the subdivision waiver filed February 16, 1978 as Plat Number
            78-l 8W, Records of the Fairbanks Recording District, Fourth Judicial
            District, State of Alaska (hereinafter "Parcel l ");



    FIRST AMENDED CLASS ACTION COMPLAINT
    Gaston v. State ofAlaska; Case No. 4FA-19-02411 Civil                       Page 1 of32




                                                                                          Exhibit B
                                                                                       Page 1 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 1 of 32
           South half of Government Lot Eighteen ( 18), Section Twenty-three (23) ,
           Township One South, Range Two West (TIS, R2W), Fairbanks Meridian,
           according to the subdivision waiver filed February 16, 1978 as Plat Number
           78- 18W, Records of the Fairbanks Recording District, Fourth Judicial
           District, State of Alaska (hereinafter "Parcel 2").

           3.      Defendant State of Alaska is the owner of 23 7 public use airports and fire

    training facilities managed by the Alaska Department of Transportation and Public

    Facilities ( DOT) ("Facilities"), including the Fairbanks International Airport (hereinafter

    FAJ) and Gustavus Airport (hereinafter OST). The claims asserted herein arise out of the

    migration    of pertluorinated compounds ("PFCs"),             including    four   Per-   and

    Polyfluoroalkyl substances (PFAS), into the surface water, soil, vegetation, groundwater,

    well water, household water, groundwater wells, household plumbing and real property

    of residents owning and/or occupying real property supplied by groundwater wells

    adjacent to the Facilities as a result of the State of Alaska's use of toxic firefighting foam

    at certain of its Facilities. The state of Alaska is subject to the jurisdiction of this court

    pursuant lo AS 09.50.250(1).

                    THE STATE'S RELEASE OF TOXIC PFC COMPOUNDS

           4.     The State of Alaska has used for many years at its airports and firefighting

    training facilities toxic firefighting foam that contains PFCs such as pertluorooctane

    sulfonate (" PFOS"), and perfluorooctanoic acid ("PFOA") and/or certain other PFCs,

    including those that can degrade into other PFCs. When consumed, PFCs can cause

    numerous and serious health impacts.




    FIRST AMEN DED CLASS ACTION COMPLAINT
    Gasron v. State ofAlaska; Case No. 4FA-19-02411 Civil                    Page 2 of 32




                                                                                       Exhibit B
                                                                                    Page 2 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 2 of 32
           5.     This Complaint seeks compensation for the harms and losses incurred or

    which have been or will be incurred by Alaska residents resulting from contamination of

    soil. groundwater, surface water, vegetation, household piping and fixtures and household

    water caused by the migration of PFCs, including but not limited to PFAS compounds

    PFOS, PFOA, PFNA and PFHxS, contained in the toxic firefighting foam purchased and

    used by the defendant State of Alaska at State owned or operated airport facilities in

    Alaska.

           6.     When used by the State of Alaska at the Facilities, even as intended,

    including but not limited to firefighting events, training exercises, fire preparations,

    equipment maintenance and other activities, toxic firefighting foam has contaminated and

    will continue to contaminate the environment in a variety of ways, including but not

    limited to, through surface water and groundwater.

           7.     PFCs are persistent. Due to the strength of multiple carbon-fluorine bonds,

    PFCs are chemically biologically stable and resistant to environmental degradation. PFCs

    can persist in the environment for decades. PFCs are also water soluble, making them

    mobile in surface water, groundwater and the environment.

           8.     Scientific studies show that PFCs are readily absorbed after oral exposure

    and accumulate in the human body. There are a number of health risks associated with

    exposure to PFCs.     For example, exposure to PFOS and PFOA is associated with

    increased risk in humans of testicular cancer and kidney cancer, liver function

    abnormalities, immunotoxicity, endocrine disruption and of disorders such as thyroid


    FIRST AMEN DED CLASS ACTION COMPLAINT
    Gaston v. State o/Alaska; Case No. 4FA-l 9-0241 l Civil              Page 3 of32




                                                                                   Exhibit B
                                                                                Page 3 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 3 of 32
                              disease, high cholesterol, ulcerative colitis and pregnancy•induced hypertension, as well

                              as other conditions. 1 The United States Environmental Protection Agency ("U.S.E.P.A.")

                              has also advised that exposure to PFCs may result in developmental effects to fetuses

                              during pregnancy or to breast-fed infants. Id. Thus PFCs are known and proven hazardous

                              substances.

                                       9.     The State of Alaska's use of toxic firefighting foam resulted in the release

                              and migration of PF Cs/PFAS, including PFOS, PFOA, PFNA and/or PFHxS, into the

                              surface water, soil, vegetation, groundwater, well water, household water, groundwater

                              wells, household plumbing and real property of Plaintiff and Class members in areas

                              proximate to airports and training facilities owned, managed or operated by the State of

                              Alaska at which toxic firefighting foam was used.

                                       10.    At least as early as March 2001, the State of Alaska knew that the use of

                              toxic firefighting foam releases PFCs including PFOS and PFOA into the surrounding
l.il
; ' '°
    ii 5                      environment. The State further knew by at least March 200 I, and likely earlier, that
<f"
   ., ·3°' .,,.
       ~ ,n
        °'
         c-
r- V)°' ~g
< - "' , ""
p:; ~ ~R' w
                              constituents in toxic firefighting foam, including PFOS and PFOA, were toxic, persistent
ocS-t:::::l ':'~
            £'··
             '• 1         I


Z 1l ., g S                   and bioaccumulating. Based on this knowledge, the State of Alaska knew or should have
<~ ~v o ·
,.., :c :;           ~    ~
;::'.    ~   .c: ] w..
Z ;::: ~            P..       known that its past use and continued use of toxic firefighting foam posed an
<8..::
~
i:.i..
         -
                              unreasonable risk to human health and the environment, that any existing releases of toxic

                              firefighting foam required remediation, and that users of toxic firefighting foam impacted



                              1
                                  http~;//www.epa.gov/sitcs/production/files/2016-
                              05/docum<.::nts/drinkingwatcrhcalthadvisories_pfoa_pfos_5 _ 19_ 16. final_. I .pdf

                              FIRST AMENDED CLASS ACTION COMPLAINT
                              Gaston v. State ofAlaska; Case No. 4FA· 19-0241 l Civil                      Page 4 of 32




                                                                                                                      Exhibit B
                                                                                                                   Page 4 of 32

                     Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 4 of 32
    water must he warned not to consume the contaminated water supplies and needed

    alternative uncontaminated water supplies.

           11.    The State of Alaska knew at lea<.;t a-; early as Man;h 15, 2001, and earlier,

    that toxic firefighting foam had been and would be used in large quantities in fire training

    exercises, in fire control, and in emergency situations at FA!, OST and other airports and

    fire training facilities owned, managed and/or operated by the State of Alaska DOT and

    would be released to the environment and migrate uncontrolled as a result of that use.

           12.    The owners and occupants of residential properties proximate to the

    Facilities at which toxic firefighting foam was used did not know that PFCs from the toxic

    firefighting foam had migrated into their wells and drinking water until such

    contamination was disclosed to them by the State of Alaska.

           13.    Pursuant to AS 46.03.050, the State of Alaska, through the ADEC, has

    discretion to undertake a wide range of actions related to water quality, including to abate

    and prevent water pollution.

           14.    Notwithstanding the State's knowledge of the hazards and risks posed to

    the health and safety of Alaska citizens potentially exposed to unsafe levels of PFCs from

    the State's continuing use ortoxic firefighting foam, and of the likelihood of exposure to

    soil, surface water and ground waters and grown produce contaminated with toxic

    firefighting foam, the State of Alaska continued to use toxic firefighting foam at the

    Facilities, failed to take appropriate and timely action to dt:tem1ine whether and to what

    extent PFCs were present in the groundwater near the Facilities using toxic firefighting


    Fl RST AMENDED CLASS ACTION COMPLAINT
    Gaston v State o/'Alaska; Case No. 4FA-19-02411 Civil                   Page 5 of 32




                                                                                     Exhibit B
                                                                                  Page 5 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 5 of 32
    foam, failed to determine whether and to what extent PFCs had migrated to surrounding

    surface and groundwaters, failed to abate or prevent water pollution from the migration

    of toxic firefighting foam, failed to remediate or mitigate contaminated water supplies,

    and failed to warn residents potentially exposed to unsafe levels of PFCs of the existence

    and health risks of such exposure.

                                     BARBARA GASTON

           15.    By correspondence from FAl dated November 9, 2017. Plaintiff and other

    class members living near FAI were notified that FAI had recently been alerted to the

    presence of Per- and Polyfluoroalkyl substances (PF AS) in the groundwater at the

    Aircraft Rescue and Firefighting (ARRF) Training Areas near Fairbanks in

    concentrations higher than the U.S. Environmental Protection Agency's then existing

    health advisory levels, and that the State of Alaska, DOT and f Al were working with the

    Alaska Department of Environmental Conservation (ADEC) and the environmental

    consulting lim1 of Shannon & Wilson retained by defendant State of Alaska to identify

    whether private water wells near the airport contained potentially unsafe levels of PFAS.

           16.    Following the limited testing of water in the wells of private residences in

    areas surrounding FAI by ADEC and Shannon & Wilson, the State found that many

    private wells were contaminated with PFAS from DOT's use of toxic firefighting foam

    in the training and emergency-response sites at FAL

           17 .   Defendant State of Alaska created and made available to the public a

    document entitled "Frequently Asked Questions" which stated that " laJnyone whose well


    FIRST AMENDED CLASS ACTION COMPLAINT
    Gaston v. State ofAlaska; Case No. 4FA-19-0241 l Civil                Page 6 of 32




                                                                                   Exhibit B
                                                                                Page 6 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 6 of 32
    tests above the EPA 's LHA level of 70 ppt (parts per trillion) will be connected to College

    (Water) Utilities after filing their claim with Risk Management."

           18.    Despite informing residents whose wells tested above the EPA's LHA

    level of 70 ppt that they would be provided connection to College (Water) Utilities

    without conditions at the State's sole expense, the State, in fact, refused to provide such

    connections unless such property owners, including plaintiff Barbara Gaston, executed a

    Release of All Property Damage Claims purporting to release the State from certain

    property damage claims resulting from the PFC/ PF AS contamination of their surface

    water, soil, vegetation, groundwater, well water, household water, groundwater well,

    household plumbing and real property by the State's use of toxic firefighting foam at

    FAI.

           19.    Since approximately March of 2003 Barbara Gaston consumed household

    water from the well located on Parcel I on which she resided until she was told by the

    State of Alaska that it was unsafe to consume the water from her well.

           20.    By correspondence dated March 7, 2019 from Shannon & Wilson, Ms.

    Gaston was notified that a water sample from her groundwater well detected PFOS,

    PFOA, and PFHxS and that the detected sum of PFAS compounds was considered to

    meet or exceed the ADEC action level of 70 ppt. A PFAS Fact Sheet provided with the

    March 7, 2019 1.:orrcspondence from Shannon & Wilson advised that Ms. Gaston stop

    using her well water for drinking or cooking but could use the well water for showering,

    laundry or cleaning.


    rIRST AMENDED CLASS ACTION COMPLAINT
    Gaston v. State ofA!aska; Case No. 4FA- l 9-02411 Civil                 Page 7 of 32




                                                                                     Exhibit B
                                                                                  Page 7 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 7 of 32
           21.      Under the duress of needing uncontaminated household water, and given

    the State of Alaska's refusal to provide a connection to clean water unless she signed the

    release presented to her by the State of Alaska, Barbara Gaston ultimately signed the State

    of Alaska' s Release of All Property Damage Claims with respect to Parcel 1. Ex. 1.

    Plaintiff Barbara Gaston is not seeking in this action compensatory damages from the

    State of Alaska for the cost to provide her with a connection to College Utilities' waterline

    with respect to Parcel 1.

           22.      Barbara Gaston did not sign a release purporting to release any other claims

    she may have against the State of Alaska, including any other property or other damage

    claims.

                 DAMAGES TO PLAINTIFF AND OTHER CLASS MEMBERS

           23.      Properties owned and/or occupied by the Plaintiffs and the Plaintiff class

    have been and are being invaded by the release of toxic PFC/PFAS from Facilities owned,

    operated and/or managed by the State of Alaska. As a result of the releases, Plaintiffs

    and Class Members seek damages and equitable relief from the State of Alaska for the

    harms and losses they have suffered including, but not limited to, those identified below.

              24.   As a result of Defendant's conduct and the resulting toxic contamination,

    the value and marketability of the property and property rights of Plaintiff and the Class

    Member owners of residential property has been and will continue to be diminished.

    Plaintiff and the Class Member owners of residential properly have suffered the need for

    and the co~l ofremediation of their properties. Plaintiff and the Class Member owners of


    FIRST AMENDED CLASS ACTION COMPLAINT
    Gaston v. State ofAlaska; Case No. 4FA- l 9-024 l l Civil                Page 8 of 32




                                                                                      Exhibit B
                                                                                   Page 8 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 8 of 32
    residential property have also suffered the need for and cost of mitigating the

    contamination, including the cost of filters and/or the costs of alternative water supplies

    and the cost of restoring, using and maintaining uncontaminated water supplies and/or the

    cost of water supplied by a water utility company and associated costs. As a result of the

    contamination, Plaintiff and the Plaintiff class who own residential property have suffered

    loss of use and enjoyment of their properties and have also suffered annoyance,

    discomfort and inconvenience as a consequence of the contamination of their properties

    and water supplies by Delendant.

           25.    As a result of Defendant's release of toxic firefighting foam at Facilities

    owned, operated and managed by the State of Alaska, Plaintiff and the Plaintiff Class who

    have occupied residential properties with private wells contaminated by the State's

    release of toxic firefighting foam have been and are being significantly exposed to

    PFC/PFAS which are known toxic substances. As a result of that exposure, Plaintiff and

    Class members have suffered an increased risk of illness, disease or disease process,

    making it reasonably necessary to undergo and incur the cost of diagnostic lesting for the

    early detection of PFC/Pf AS-related illness, disease process or disease. Diagnostic

    testing exists that makes the early detection of PFC/PFAS-related illness, disease process

    or disease possible and such testing will benefit Plaintiff and the Plaintiff class. As a result

    of Defendant's release of toxic firefighting foam at Facilities owned, operated and

    managed by the State of Alaska, Defendant owes Plaintiff and the Plaintiff Class an award




    FIRST AMENDED CLASS ACTION COMPLAINT
    Gaston v. State ofAlaska; Case No. 4F A-19-02411 Civil                     Page 9 of32




                                                                                        Exhibit B
                                                                                     Page 9 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 9 of 32
     of the cost of such testing, or in the alternative the establishment of a court supervised

     program though injunctive relief.

                                CLASS ACTION ALLEGATIONS

            26.     Plaintiff re-alleges paragraphs I through 28 as if fully set forth herein and

     further alleges as follows:

            27.    Plaintiff brings this action as a Class Action pursuant to Alaska Rule of

     Civil Procedure 23 on behalf of the following Classes:

            a.      All owners of residential property with private groundwater wells whose

            groundwater and/or well water was contaminated by PFC/PF AS compounds as a

            result of the migration of PFC/PFAS compounds from the use of toxic firefighting

            foam at Facilities owned by the State of Alaska.

            b.     All State of Alaska citizens who occupied residential property with private

            groundwater wells whose groundwater and/or well water was contaminated by

            PFC/PFAS compounds as a result of the migration of PFC/PFAS compounds from

            the use of toxic firefighting foam at Facilities owned, operated and or managed hy

            the State of Alaska and who:

                   i. were born to mothers who consumed household water
                   containing 20 parts per trillion ("ppt") or higher of the sum of
                   PFAS for a cumulative time period of one year or more before
                   that child's birth, or

                   ii. during the period from birth up to their 20th birthday for a
                   cumulative time period of one year or more, consumed
                   household water containing 20 ppt or higher of the sum of
                   PFAS and/or were breast fed by mothers who consumed


     FIRST AMENDED CLASS ACTION COMPLAINT
     Gaston v. State ctfAlaska; Case No. 4FA-19-024 I 1 Civil                Page 10 of 32




                                                                                     Exhibit B
                                                                                 Page 10 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 10 of 32
                  household water containing 20 ppt or higher of the sum of
                  PFAS for a cumulative time period of one year or more before
                  that person's birth, or

                   iii. consumed household water containing 70 ppt or higher
                   of the sum of PFAS during the period from their 20th
                   birthday and after for a cumulative time period of one year
                   or more.

           28.     Excluded from the Classes are any officers, directors, agents, current

    employees, or representatives of Defendant.

           29.     The Class Period runs beginning 6 years prior to the filing of the action (AS

    09.10.050).

           30.     The members of the Classes are so numerous thatjoinder of all members is

     impracticable. Dt:tails of the exact number of and identities of affected property owners

    and occupants whose groundwater, well water and household water was contaminated by

     PFCs and PFAS compounds will be available through State of Alaska's records, compukr

     files, water sampling results obtained from the wells of affected property owners and

    through future discovery. On information and belief, there are well over one hundred

    class members.

           31.     The representative plaintiff's claims are typical of the claims of the Classes

    Plaintiff seeks to represent because Plaintiff and all members of the putative Classes at

     issue sustained damages arising out of the State of Alaska's use and release of PFC/PFAS.

           32.     Plaintiff will fully and adequately protect the interests of the absent class

    members. Plaintiff has retained counsel experienced in class action litigation and who



    FIRST AMENDED CLASS ACTION COMPLAINT
    Gaston v. ,S'tate a/Alaska; Case No. 4 FA-l 9-02411 Civil               Page 11 of32




                                                                                      Exhibit B
                                                                                  Page 11 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 11 of 32
     are competent to successfully prosecute the actions asserted herein. Plaintiff has no

     interests that are contrary to or in conflict with the class members she seeks to represent.

            33.     Questions of law and fact common to class members predominate over any

     questions affecting only individual members, and Defendants have acted on grounds

     generally applicable to all class members. One predominating common question in this

     case is whether the State of Alaska's use of toxic firefighting foam has resulted in the

     migration of PFC/ PFAS compounds that have contaminated water consumed by

     occupants of the contaminated property. This common issue arises from the duties and

     obligations of the State of Alaska under the law as alleged herein.

            34.     Another significant common question is the responsibility of the State of

    Alaska to remediate the affected properties or, if that is not possible, to mitigate the harm

    by providing safe and uncontaminated water to the property owners onto whose property

    and groundwater the PFAS compounds migrated.

            35.     Another significant common question is the responsibility of the State of

    Alaska to provide diagnostic testing for the early detection of illness, disease process or

    disea-;e in persons who reside or resided on property whose household water was

    contaminated with PFCs/PFAS resulting from the State of Alaska's use of toxic

     firefighting foam.

            36.     Other common questions include:

                  a. the type or kinds of chemicals that have been and are being released from
                  the Facilities;



    FIRST AMENDED CLASS ACTION COMPLAINT
    Gaston v. Stale ofA/aska; Case No. 4.FA-19-02411 Civil                   Page 12 of32




                                                                                      Exhibit B
                                                                                  Page 12 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 12 of 32
                  b. the activities of Defendant State of Alaska that have resulted in the
                  contamination of the surface water, soil, groundwater, household water
                  supplies and properties of the Plaintiffs and the Class Members;

                  c. the nature and toxicity of the chemicals released from the Facilities;

                  d. whether the value and marketability of the property and property rights
                  of Plaintitls and the Class Member property owners have been and will
                  continue to be diminished by the interference with property rights caused by
                  the contamination as a result of Defendant's release of toxic chemicals;

                  e. whether Plaintiffs and the Class Member property owners have suffered
                  the need for and the cost of mitigation at and remediation of their properties;

                  f. whether Plaintiffs and the Class Member property owners have lost use
                  and enjoyment of their properties;

                  g. whether Plaintifls and the Class Members have suffered discomfort,
                  inconvenience and annoyance as a consequence of the contamination of
                  their properties by Defendant;

                  h. whether Defendant owed a duty to Plaintiffs and Class Members;

                  i. w hether Defendant breached a duty owed to Plaintiffs and Class
                  Members;

                  j. whether the contamination of Plaintiffs' properties by Defendant's actions
                  and their resulting exposure to toxic PFAS was reasonably foreseeable;

                  k . whether Defendant knew or should have known that releases from the
                  Facilities would be transported to and contaminate the properties of
                  Plaintiffs and Class Members;

                  I. whether Defendant's actions constitute a trespass;

                  rn. whether Defendant's actions constitute a nuisance.

            37.      In view of the similarities in the legal, factual and damages issues facing

     class members, a class action is superior to other available methods for the fair and

     efficient adjudication of this controversy. There are no difficulties involved in this action

     that would cause the intractable management issues that would preclude this action from

     FIRST AMEN DED CLASS ACTION COMPLAINT
     Gaston v. State ofAlaska; Case No. 4FA-19-0241 l Civil                   Page 13 of 32




                                                                                       Exhibit B
                                                                                   Page 13 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 13 of 32
    proceeding to trial as a class action. It is highly unlikely that many members of the Class

    will have a reasonable opportunity to recover any damages absent a class action

    proceeding.



                                             COUNTI
                                            TRESPASS

           38.    Plaintiff repeats and restates the allegations set forth in all the previous

    paragraphs.

           39.    The PFC/PFAS released by the State of Alaska at the Facilities

    contaminakd the surface water, soil, vegetation, groundwater, well water, household

    water, groundwater wells, household plumbing and real property of the Plaintiff and the

    Plaintiff classes, which contamination constitutes a physical invasion of property

    without permission or license.

           40.    The presence and migration of PFC/PFAS compounds including PFOS,

    PFOA, PFNA and/or PFHxS originating from the use of toxic firefighting foam at State

    of Alaska Facilities on Plaintiff's and Class Members' properties continues.

           41.     PFOS, PFOA, PFNA and/or PFHxS and other PFC/PFAS in the toxic

    firefighting foam originating from the use by defendant State of Alaska at the FAI and

    other Airports continues to be located on and in the property and groundwater of the

    properties of Plaintiff and the Plaintiff classes.




    FIRST AMENDED CLASS ACTION COMP! ,AlNT
    Gaston v. Stute ofAl@ka; Case No. 4FA-19-0241 l Civil                   Page 14 of 32




                                                                                     Exhibit B
                                                                                 Page 14 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 14 of 32
               42.   The State of Alaska knew or should have reasonably foreseen that the

     invasion of the property interests of Plaintiff and the Plaintiff Class, and the trespass

     created thereby, was substantially certain to result from the use of the toxic firefighting

     foam as the State intended, including at FAI other Facilities at which the State of Alaska

     used toxic firefighting foam, among other reasons given the chemical properties of the

     components of the toxic firefighting foam of which the State of Alaska was aware at least

     as early as March 15, 2001, and likely earlier.

               43.   Plaintiff and the Plaintiff Class have not consented to the trespass alleged

     herein.

               44.   Defendant State of Alaska is therefore liable for causmg a past and

     continuing trespass on the property of Plaintiff and the Plaintiff Class.

               45.   As long as the surface water, soil, vegetation, groundwater, well water,

     household water, groundwater wells, household plumbing and real property of the

     Plaintiff and the Plaintiff classes remains contaminated due to the migration of

     PFCs/PFAS originating from the State of Alaska's use of toxic firefighting foam, and

     additional migration onto such properties occurs, the trespass continues.

               46.   As a direct and proximate result of defendant State of Alaska's acts and

     omissions as alleged herein, Plaintiff and the Plaintiff Class have suffered and will

     continue to suffer monetary losses and damages in amounts to be proven at trial.

               47.   As a direct and proximate result of the State of Alaska's acts and

     omissions as alleged herein; Plaintiff and the Plaintiff Class are entiUed to an order


     FIRST AMENDED CLASS ACTION COMPLAINT
     Gaston v. State ofAlaska; Case No. 4FA-19-0241 I Civil                  Page 15 of32




                                                                                      Exhibit B
                                                                                  Page 15 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 15 of 32
                                        requiring the State of Alaska to abate their ongoing trespass and a further order

                                        requiring the State to conduct such investigation, remediation, cleanup, restoration,

                                        removal, treatment and monitoring actions as are necessary to prevent further trespasses

                                        and damages to the surface water, soil, vegetation, groundwater, well water, household

                                        water, groundwater wells, household plumbing and real property of Plaintiff and the

                                        Plaintiff Class.

                                               48.     As a result of Defendant's conduct and the resulting toxic contamination,

                                        the value and marketability of the property and property rights of Plaintiff and the class

                                        member owners of r1;sidential property has been and will continue to be diminished.

                                        Plaintiff and the Plaintiff class who own residential property have suffered the need for

                                        and the cost of remediation of their properties. Plaintiff and the Plaintiff class who own

                                        residential property have also suffered the need for and cost of mitigating the

                                        contamination, including the cost of filt1;rs and/or the costs of alternative water supplies
;.ii
~ ~0                                    and the cost of restoring, using and maintaining uncontaminated water supplies and/or the
....,..i
---.
            ~
           •:::f
                   I r',
                   c-.     °'
                           °'
                                 '<t"
f-< ,;; °' °'
                 ~
                                 0
<     - "'c;-                           cost of water supplied by a water utility company and associated costs. As a result of the
~ ~~ R oo
oi:S < ::;l <';I fq
     "    • r--- '
Z ~ &g ~;                               contamination, Plaintiffand the Plaintiff class who own residential property have suffered
< ...
r >-, .~
                    ci:iuo.
                    ci      ~     ~
::::: :3-          ..c:    _g    u.,
7. .-- ]                   o..          loss of use and loss of use and enjoyment of their properties and have also suffered
~o,
..::l      ~
µ..
                                        annoyance, discomfort, and inconvenience as a consequence of the contamination of their

                                        properties and water supplies by Defendant.

                                               49.     As a result of Defendant's release of toxic firefighting foam at Facilities

                                        owned, operated and managed by the State of Alaska, Plaintiff and the Plaintiff Class who


                                        FIRST AMENDED CLASS ACTION COMPLAINT
                                        Gaston v. State of Alaska; Case No. 4FA- I 9-02411 Civil                Page 16 of 32




                                                                                                                        Exhibit B
                                                                                                                    Page 16 of 32

                           Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 16 of 32
     have occupied residential properties with private wells contaminated by the State's

     release of toxic PFC/PFAS have been and are being significantly exposed to PFC/PFAS

     which are known toxic substances. As a result of that exposure, Plaintiff and Class

     members have suffered an increased risk of illness, disease or disease process, making it

     reasonably necessary to undergo and incur the cost of diagnostic testing for the early

     detection of PFC/PF AS-related illness, disease process or disease.

            50.    As a direct and proximate result of the State of Alaska's acts and omissions

     as alleged herein, Plaintiff and the Plaintiff Class are entitled to an order requiring the

     State of Alaska to provide, at its expense and without preconditions, uncontaminated

     drinking water.

            51.    As a direct and proximate result of the State of Alaska's actions and

     omissions creating a trespass, the State of Alaska is responsible to Plaintiff and the

     Plaintiff class for compensation for the harms and losses resulting from the contamination

     caused by the State's release of toxic PFC/PFAS.

                                             COUNT II
                                             NUISANCE

            52.     Plaintiff repeats and restates the allegations set forth in all the previous

     paragraphs.

            53.    The toxic PFC/PFAS released by the State of Alaska at the Facilities

     contaminated the groundwater of the Plaintiff and the Plaintiff classes, which




     FlRST AMENDED CLASS ACTION COMPLAI NT
     Gaston v. State ofAlaska; Case No. 4FA- l 9-024 l l Civil              Page 17 of 32




                                                                                    Exhibit B
                                                                                Page 17 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 17 of 32
     contamination constitutes an unreasonable interference with the use and enjoyment of the

     property of Piainti ff and the Plain ti ff Class.

             54.    T he State of Alaska's use and release of toxic firefighting foam as described

     herein was intentional and/or negligent and/o r reckless and/or abnonnally dangerous and

     was a substantial factor in causing an unreasonable interference with the use and

     enjoyment of the property of Plaintiff and the Plaintiff Class including but not limited to

     the disruption of their household water supplies, the impact on the safety of their

     household water, the need to obtain alternative sources of water and expense thereof,

     diminution in property val ues, marketability of their real property, and the exposure to

     known toxic chemicals disseminated by the State of Alaska's use of toxic firefighting

     foam.

             55.    As a result of Defendant's conduct and the resulting toxic contamination,

     the value and marketability of the property and p roperty rights of Plaintiff and the class

     member owners of residential property has been and will continue to be diminished.

     Plaintiff and the Plaintiff class who own residential property have suffered the need for

     and the cost of remediation of their properties. Pla intiff and the Plaintiff class who own

     residential property have also suffered the need for and cost of mitigating the

     contamination, incJuding the cost of filters and/or the costs of alternative water supplies

     and the cost ofrestoring, using and maintaining uncontaminated water s upplies and/ or the

     cost of water supplied by a water utility company and associated costs. A s a result of the

     contamination, Plaintiff and the Plaintiff c lass who own residential property havt: suffered


     FIRST AMENDED CLASS ACTION COMPLAINT
     Gaston v. Stale ofA!aska; Case No. 4FJ\-19-024 l 1 Civil                Page 18 of32




                                                                                      Exhibit B
                                                                                  Page 18 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 18 of 32
     loss of use and loss of use and enjoyment of their properties and have also suffered

     annoyance, discomfort, and inconvenience as a consequence of the contamination of their

     properties and water supplies by Defendant.

            56.     As a result of Defendant's release of toxic firdighting foam at Facilities

     owned, operated and managed by the State of Alaska, Plaintiff and the Plaintiff Class who

     have occupied residential properties with private wells contaminated by the State's

     release of toxic PFC/PFAS have been and are being significantly exposed to PFC/PFAS

     which are known toxic substances. As a result of that exposure, Plaintiff and Class

     members have suffered an increased risk of illness, disease or disease process, making it

     reasonably necessary to undergo and incur the cost of diagnostic testing for the early

     detection of PFC/PFAS-related illness, disease process or disease.

            57_    As a direct and proximate result of the State of Alaska's actions and

     omissions creating a nuisance    ac;   described herein, the State of Alaska is responsible to

     Plaintiff and the Plaintiff class for compensation for the harms and losses resulting from

     the contamination caused by the State's release of toxic PFC/PFAS.

                                           COUNT Ill
                                       FAILURE TO WARN

            58.     Plaintiff repeats and restates the allegations set forth in all the previous

     paragraphs.

            59.    In light of the State of Alaska's knowledge of the health, safety and other

     known or suspected risks and harms of PFC/PFAS, the State of Alaska owed a duty to



     FIRST AMENDED CLASS ACTION COMP£ .AINT
     Gaston v. State ufAlaska; Case No. 41-'A-19-0241 1 Civil                  Page 19 of32




                                                                                        Exhibit B
                                                                                    Page 19 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 19 of 32
     warn owners and occupiers of residential real property living in the vicinity of Facilities

     where the State of Alaska used and discharged toxic firefighting foam about the potential

     health, safety and other known or suspected hanns of PFC/PFAS so that such owners and

     occupiers could take appropriate and timdy precautions to protect against exposure to

     and consumption of the PFC/PFAS chemicals released as a result of the State of Alaska's

     use and discharge of toxic firefighting foam.

            60..   The existence and nature of the banns and risks posed by the State of

     Alaska's use of toxic firefighting foam at the Facilities was not reasonably apparent or

     reasonably susceptible to discovery by owners and occupiers of residential real property

     living in the vicinity orthe Facilities w here the State of Alaska used and discharged toxic

     fi refighting foam until tht: State of Alaska disclosed some of the known or suspected

     harms and risks posed by the migration of PFCs and PFAS into the well water of

     residential properties.

            61 .   Notwithstanding its duty to disclose and warn owners and occupiers of

     residential real property living in the vicinity of Facilities where the State of Alaska used

     and discharged toxic firefighting foam about the potential health, safoty and other known

     or suspected hanns from PFC/PFAS, the State of Alaska intentionally and/or negligently

     and/or recklessly failed to disclose to and warn Plaintiffs and C lass Members of the risks

     and hanns posed by its use of toxic firefighting foam. Defendants' tortious failure to

     disclose resulted in additional damage to the Plaintiffs' property and additional exposure




     FIRST AMENDED CLASS ACTION COMPLAINT
     Gaston v. State ofAlaska; Case No. 4FA-l 9-024 l 1 Civil                Page 20 of 32



                                                                                      Exhibit B
                                                                                  Page 20 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 20 of 32
     to PF AS contaminated water that would not have occurred but for Defendant's failure to

     warn.

             62.   As a result of Defendant's conduct as alleged herein and the resulting toxic

     contamination, the value and marketability of the property and property rights of Plaintiff

     and the Plain ti ff Class member owners of residential property has been and will continue

     to be dimini shed. Plaintiff and the Plaintiff class who own residential property have

     suffered the need for and the cost of remediation of their properties. Plaintiff and the

     Plaintiff class who own residential property have also suffered the need for and cost of

     mitigating the contamination, including the cost of filters and/or the costs of alternative

     water supplies and the cost of restoring, using and maintaining uncontaminated water

     supplies and/or the cost of water supplied by a water utility company and associated costs.

     As a result of the contamination, Plaintiff and the Plaintiff class who own residential

     property have suffered loss of use and loss or use and enjoyment of their properties and

     have also suffered annoyance, discomfort, and inconvenience as a consequence of the

     contamination of their properties and water supplies by Defendant.

             63.   As a result of Defendant's release of toxic PFC/PFAS at Facilities owned,

     operated and managed by the State of Alaska, Plaintiff and Lhe Plaintiff Class who have

     occupied residential properties with private wells contaminated by the State's release of

     loxic PFC/PFAS have been and arc being significantly exposed to PFC/PfAS which are

     known toxic substances. As a result of that exposure, Plaintiff and Class members have

     suffered an increased risk of illness, disease or disease process, making it reasonably


     rIRST AMEN DED CLASS ACTION COMPLAINT
     Gaston v. Stare ofAlaska; Case No. 4FA- l9-02411 Civil                 Page 21 of 32




                                                                                    Exhibit B
                                                                                Page 21 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 21 of 32
     necessary to undergo and incur the cost of diagnostic testing for the early detection of

     PFC/PfAS-related illness, disease process or disease.

            64.     /\s a direct and proximate result of the State of Alaska's actions and

     omissions creating a nuisance as described herein, the State of Alaska is responsible to

     Plaintiff and the Plaintiff class for compensation for the harms and losses resulting from

     the contamination caused by the State's release of toxic PFC/PFAS.



                                             COUNTIV
                                            NEGLIGENCE

            65.     Plaintiff repeats and restates the allegations set forth in all the previous

     paragraphs.

            66.     As set forth herein, the State of Alaska's knew or should have known of the

     health, safety and other known or suspected harms posed by toxic fi refighting foam since

     at least March 2001.

            67.     In light of the State of Alaska's knowledge of the health, safety and other

     known or suspected harms posed by its use of toxic firefighting foam, the State of Alaska

     owed a duty to Plaintiff and the Plaintiff Class to stop using and discharging toxic

     firefighting foam or to take appropriate action to assure that its use and discharge of toxic

     firefighting foam would not result in the migration of PFC/PFAS into groundwater. The

     State of Alaska further had the duty to remediate the sources of contamination it had




     FIRST AMENDED CLASS ACTION COMP! ,AINT
     Gaston v. Stale ofA/aska; Case No. 4FA- l 9-024 I l Civil               Page 22 of 32




                                                                                      Exhibit B
                                                                                  Page 22 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 22 of 32
    created and to remediate the contaminated properties and household water supplies of

    Plaintiff and the Plaintiff Class and mitigate their household water supplies.

           68.     Despite owing a duty to Plaintiff and the Plaintiff Class to stop using and

    discharging toxic firefighting foam and to take appropriate action to assure that its use

     and discharge of toxic firefighting foam would not result in the migration of PFCs into

     groundwater, the State of Alaska continued to use and discharge toxic firefighting foam

     and failed to take appropriate action to assure that its use and discharge of toxic

     firefighting foam would not result in the migration of PFCs and PFAS into the

     groundwater. Despite owing a duty to Plaintiff and the Plaintiff Class to remediate the

     sources of contamination it had created and to remediate the contaminated properties and

     household water supplies of Plaintiff and the Plaintiff class, and mitigate their household

     water supplies, the State of Alaska failed to take appropriate action to remediate and to

     timely mitigate the household water supplies of Plaintiff and the Plaintiff class.

            69.    The State of Alaska's breach of its duty to stop using and discharging toxic

     firefighting foam or to take appropriate action to assure that its use and discharge of toxic

     firefighting foam would not result in the migration of PFCs and PFAS into groundwater

     and to reme<liatc the sources of contamination it had created, and to remediate the

     contaminated properties and household water supplies of Plaintiff and the Plaintiff class

     and mitigate or replace such water supplies as alleged herein, was negligent.

            70.    As a result of Defendant's conduct and the resulting toxic contamination,

     the value and marketability of the property and property rights of Plaintiff and the class


     FIRST AMENDED CLASS ACTION COMPLAINT
     Gaston v. State ofAlaska; Case No. 4FA-19-0241 l Civil                   Page 23 of 32




                                                                                      Exhibit B
                                                                                  Page 23 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 23 of 32
                            member owners of residential property has been and will continue to be diminished.

                            Plaintiff and the Plaintiff class who own residential property have suffered the need for

                            and the cost of remediation of their properties. Plaintiff and the Plaintiff class who own

                            residential property have also suffered the need for and cost of mitigating the

                            contamination, including the cost of filters and/or the costs of alternative water supplies

                            and the cost ofrestoring, using and maintaining uncontaminated water supplies and/or the

                            cost of water supplied by a water utility company and associated costs. As a result of the

                            contamination, Plain ti ff and the Plain ti ff class who own residential property have suffered

                            loss of use and loss of use and enjoyment of their properties and have also suffered

                            annoyance, discomfort, and inconvenience as a consequence of the contamination of their

                            properties and water supplies by Defendant.

                                   71.     As a result of Defendant' s rek ase of toxic PFC/PFAS at Facilities owned,

                            operated and managed by the State of Alaska, Plaintiff and the Plaintiff Class who have
l,l..l

~~            0             occupied residential properties with private wells contaminated by the State's release of
~         ~ lt, C\
i--:: J.
~         i.; ~g: ;s~
              ~
                            toxic PFC/PFAS have been and are being significantly exposed to PFC/PFAS wh ich are
~         ~:?     r--.i ~
              I r•••    I


:;        ~   ~> ~      g   known toxic substances. As a result of that exposure, Plaintiff and Class members have
,,::
V
       ~ 0
      ~ ..c: 0 ~
                ><=
,..._ :..- u..C
3  8 ~            a..       suffered an increased risk of illness, disease or disease process, making it reasonably
.J S
f,.l...
                            necessary to undergo and incur the cost of diagnostic testing for the early detection of

                            PFC/PFAS-related illness, disease process or disease.

                                   72.     As a direct and proximate result of the State of Alaska' s negl igent actions

                            and omissions as descrihed herein, the State of Alaska is re~ponsible to Plaintiff and the


                            FIRST AM EN DE D CLASS ACTION COMPLAINT
                            Gaston v. S'tate ofAlaska; Case No. 4F A-19-0241 I Civii                  Page 24 of 32




                                                                                                               Exhibit B
                                                                                                           Page 24 of 32

                  Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 24 of 32
     Plaintiff class for compensati on for the ham1s and losses resulting from the contamination

     caused by the State's release or toxic PFC/PFAS.

                                          COUNTY
                                     MISREPRESENTATION

            73.     Plaintiff repeats and restates the allegations set forth in all the previous

     paragraphs.

            74.     The Stale of Alaska, through its officials, have advised Plaintiff and others

     similarly situated that their well water should not be considered conlaminated if 2 of the

     5 chemicals described as uti lized to manufacture toxic firefighting foam are be low 70 ppt.

     Based on that statement, the State of Alaska is attempting to Iimit the number of persons

     whose well water was contaminated by PFC/PFAS. The State of Alaska's representation

     constitutes a misrepresentation orthc health and safety risks involved in exposure to water

     contaminated w ith PFCs and PFAS based on available scientific in formation of which the

     State of Alaska has or should have knowledge.

            75.     P laintiff and the Plain ti ff Class are entitled to an order requiring the State

     of Alaska to provide unconta minated drinking water to all persons exposed to PFCs and

     P.FAS in their well water.

                                           COUNT VI
                                        STRICT LIABILITY

            76.     Plaintiff repeats and restates the allegations set forth in all the previous

     paragraphs .




     FIRST AMENDED CLASS ACTION COMPLAINT
     Gaston v. Stale o/Alaska; Case No. 4FA-l 9-02411 Civil                    Page 25 of 32




                                                                                         Exhibit B
                                                                                     Page 25 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 25 of 32
           77.     Pursuant to AS 46.03 .822, the State of Alaska is strictly liable for the

    release/discharge of hazardous substances which have contaminated the surface water,

    soil, vegetation, groundwater, well water, household water, groundwater wells,

    household plumbing and real property of the Plaintiff and the Plaintiff class.

            78.    As a direct and proximate result of State of Alaska acts and omissions as

    alleged herein, Plaintiff and the Plaintiff Classes have suffered and will continue to suffer

    economic and non-economic hanns and losses in amounts to be proven at trial.

            79.    As a direct and proximate result of State of Alaska's acts and omissions as

     alleged herein, Plaintiff and the Plaintiff Classes are entitled to an order requiring the

     State of Alaska to abate their ongoing trespass and a further order requiring it to conduct

     such investigation, remediation, cleanup, restoration, removal, treatment and monitoring

     actions as are necessary to prevent further trespasses and damages to Plaintiff and the

     Plain ti ff classes as a result of the migration of PFC/ PF AS from the State of Alaska' s use

     of toxic fi refighting foam.

            80.    As a result of Defondant's conduct and the resulting toxic contamination,

     the value and marketability of the property and property rights of Plaintiff and the class

     member owners of residential property has been and will continue to be diminished.

     Plaintiff and the Plaintiff class who own residential property have suffered the need for

     and the cost of remediation of their properties. Plaintiff and the Plaintiff class who own

     residential property have also suffered the need for and cost of mitigating the

     contamination, including the cost of filters and/or the costs of alt~mative water supplies


     FIRST AMEN DED CLASS ACTION COMPLAINT
     Gastun v. State ufALaska; Case No. 4F A-19-02411 Civil                   Page 26 of 32




                                                                                       Exhibit B
                                                                                   Page 26 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 26 of 32
    and the cost of restoring, using and maintaining uncontaminated water supplies and/or the

    cost of water supplied by a water utility company and associated costs. As a result of the

    contamination, Plaintiff and the Plaintiff class who own residential property have suffered

     loss of use and loss of use and enjoyment of their properties and have also suffered

     annoyance, discomfort, and inconvenience as a consequence of the contamination of their

     properties and water supplies by Defendant.

            81.    As a result of Defendant's release of toxic PFC/PFAS at Facilities owned,

     operated and managed by the State of Alaska, Plaintiff and the Plaintiff Class who have

     occupied residential properties with private wells contaminated by the State's release of

     toxic PFC/PFAS have been and are being significantly exposed to PFC/PFAS which are

     known toxic substances. As a result of that exposure, Plaintiff and Class members have

     suffered an increased risk of illness, disease or disease process, making it reasonably

     necessary to undergo and incur the cost of diagnostic testing for the early detection of

     PFC/PF AS-related illness, disease process or disease.

            82.    As a direct and proximate result of the State of Alaska's actions and

     omissions creating a nuisance as described herein, the State of Alaska is responsible to

     Plaintiff and the Plainti IT class for compensation for the harms and losses resulting from

     the contamination caused by the State's release of toxic PFC/PF AS.




     FIRST AMENDED CLASS ACTION COMPLAINT
     Gaston v. State ofAlaska; Case No. 4FA-19-0241 1 Civil                 Page 27 of32




                                                                                     Exhibit B
                                                                                 Page 27 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 27 of 32
                                            COUNT VII
                                             DURESS

            83.    Plaintiff repeats and restates the allegations set forth in all the previous

     paragraphs.

            84.    The State of Alaska has a legal obligation to remediate properties that were

     polluted by PFC/PFAS due to the actions of State of Alaska.

            85.    The State of Alaska has required persons whose domestic water has been

     contaminated w ith PF AS at the advisory level identified by the EPA (70 ppl) to execute

     property releases in favor   or the State of Alaska as a condition for the provision of an
     alternative, safer domestic water source such as a connection to a public utility water line

     at the State of Alaska's expense. In electing to condition the provision of a safer source

     of household water to property owners and residents of property contaminated as a result

     of the State of Alaska's use of toxic firefighting foam, the State of Alaska knew that

     affected property owners and/or residents had no reasonable or viable alternative other

     than to execute the release required by the State of A laska in order to obtain a safer/less

     contaminated source of household water.

            86.    The State of Alaska's actions in conditioning Plaintiff and the Plaintiff

     classes' right to viably obtain an alternative source of safer/less contaminated household

     water on executing the State of Alaska's unilateral Release of All Property Damage

     Claims constitutes duress.




     FIRST /\MENDED CLASS ACTION COMPLAINT
     Gaston v. State ofAlaska; Case No. 4FA- l 9-0241 1 Civil                Page 28 of32




                                                                                     Exhibit B
                                                                                 Page 28 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 28 of 32
            87.    As a direct and proximate consequence of the State of Alaska's conduct as

    described herein to obtain liability releases from property owners whose groundwater,

    well water, and household water was contaminated as a result of the State of Alaska' s use

    of toxic firefighting foam, Plaintiff and the Plainti ff Class are entitled to an Order voiding

    such releases and requiring the State of Alaska to pay for the connection of contaminated

    properties to College Utilities' water system without conditioning its payment of such

    connections on the execution of a release ofliability against the State of Alaska, and other

    damages alleged herein.



                                        COUNT VIII
                                  INVERSE CONDEMNATION

            88.    Plaintiff repeats and restates the allegations set forth in all the previous

    paragraphs.

            89.    The use of toxic firefighting foam by the State of Alaska was an exercise of

     its power u sed in the public interest without formal condemnation proceedings.

            90.    As a direct and proximate result of the State's decision to use toxic

     firefighting foam with knowledge     or the toxicity of the PFCs/PFAS chemicals in toxic
     firefighting foam and the resulting foreseeable migration PFCs/PFAS as set forth in the

     preceding paragraphs, the State of Alaska has taken the property of the Plaintiff and the

     residentia[ property owners of the Plaintiff class sustained damage to their private

     property.



     FIRST AMENDED CLASS ACTION COMPLAINT
     Gaston v. State ofAlaska; Case No. 4FA- l 9-0241 l Civil                 Page 29 of 32




                                                                                       Exhibit B
                                                                                   Page 29 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 29 of 32
           91.    As a direct and proximate result of the State's conduct as alleged herein,

     Plaintiff and the class members are entitled to just compensation.

           92.     The State of Alaska has failed and/or refused to offer or tender such just

     compensation to plaintiff and the class members.

            93.    The actions of the State of Alaska as alleged herein constitutes inverse

     condemnation of the properties of Plaintiff and the Plaintiff Classes.

            WHEREFORE, Plaintiff prays for the following relief:

            A)     A finding that the prerequisites for class certification pursuant to Alaska

     Rule of Civil Procedure 23(a), numcrosity, commonality, typicality, and adequacy, have

     been established;

            B)     A finding that the Rule 23(b)(2) requirements have been established for

     Counts (, V, VI, and VII, and the alternative relief of diagnostic testing requested herein;

            C)     A linding that the Rule 23(b)(3) requirements have been established for

     Counts I-VII herein;

            D)     Certifying the Classes as defined herein;

            E)     A finding designating Plaintiff as an adequate Class Representative and

     appointing her to represent the Classes;

            F)     A finding that Plaintiff's Counsel are adequate and appointing them to act

     as Class Counsel on behalf of the certified Class~

            G)     Equitable Relief from the State of Alaska, including an injunction

     precluding the use of toxic firefighting foam containing PFAS <.:hemicals, to fully


     FIRST AMENOED Cl .ASS ACTION COMPLAfNT
     Gaston v. State ofAlaska; Case No. 4F A-19-02411 Civil                   Page 30 of 32




                                                                                      Exhibit B
                                                                                  Page 30 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 30 of 32
     remediatc Plaintiffs and Class Members' properties so thal Plaintiff and Class Members'

     properties are free from the presence of PFC/PFAS, to provide Plaintiff and Class

     Members with alternative soun;e of uncontaminated household water and/or alternative

    housing during the remediation period and rendering void the Release of All Property

    Damage Claims obtained by the State of Alaska from property owners whose property

    was contaminated by PFAS;

             ll)   Monetary Damages from the Stale of Alaska to Plaintiff individually, and

    to the members of the Classes pursuant to Counts I-VIII, including damages for

    contamination remediation, water monitoring, well decommissioning; diminution m

    property value, and the costs of obtaining uncontaminated water for all uses;

             I)    A monetary award from the State of Alaska to Plainti ff individual Iy, and to

    the members of the applicable Plaintiff Class pursuant to Counts I-VIII, of the cost of a

    program for diagnostic testing for the early detection of illnesses, disease processes or

    di sease that can result from exposure to PFCs and PFAS, or in the alternative the

    establishment of such program at the cost of the Defendant under the supervision of the

    Court.

             J)    An award of a reasonable Class Representative Incentive Award to any

    named Representative Plaintiff;

             K)    Recovery o f all reasonable attorney's fees and costs;

             L)    Interest as permitted by law;

             M)    Such other and further equitable relief as the Court deems just and proper.


    FIRST AMENDED CLASS ACTION COMPLAINT
    Gaston v. State ofAlaska; Case No. 4fA-19-02411 Civil                   Page 31 of32



                                                                                     Exhibit B
                                                                                 Page 31 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 31 of 32
            Dated this 41h day of December, 201 9

                                                        FLANIGAN & BATAII,LE
                                                        Ar rORNEYS FOR PLAINTIFF


                                                         ___J;J~ ~:-m. K%~ -
                                                 By:   j}h~;i~i-~ ~ille, ABA-#{8406()i 1' -
                                                        FLANIGAN &BATAILLE
                                                        A TI' ORNEYS FOR PLAINTIFF




     FIRST AMENDED CLASS ACTION COMPLAINT
     Gaston v. State ofAlaska; Case No. 4FA-l 9-024 -~I Civil             Page 32 of 32




                                                                                 Exhibit B
                                                                             Page 32 of 32

Case 4:21-cv-00019-SLG Document 1-2 Filed 08/16/21 Page 32 of 32
